Citation Nr: 0104434	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Jeffery Wood, Esq.  


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) of the Department of Veteran's Affairs (VA) 
from an October 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO), where the veteran's claim for 
entitlement to a permanent and total rating for pension 
purposes was denied.  In a decision dated in May 1999, the 
Board also denied the veteran's claim for benefits.  The 
veteran thereafter appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated and remanded the Board's decision.  The claim was 
subsequently returned to the Board for action in accordance 
with the Joint Motion for Remand that formed the basis for 
the Court's Order.


REMAND

Although the veteran complained of a wrist disorder at his 
August 1997 VA Examination (VAE), and the examiner reported 
this oral history, that report shows that no wrist disability 
was diagnosed by the examiner.  Further development would be 
helpful in this regard.  

Also, further clarification on the nature and severity of the 
veteran's cardiac disability is required.  Specifically, Note 
2, following Diagnostic Code 7101, requires that hypertension 
due to aortic insufficiency be evaluated as part of the 
condition causing hypertension rather than a separate 
evaluation.  38 C.F.R. §4.104, Diagnostic Code 7101 (2000).  
Additionally, under the regulations in effect prior to 
January 1998, evaluation of hypertensive cardiovascular 
disease under both Diagnostic Codes 7007 and 7101 is not 
possible, as it would constitute impermissible pyramiding to 
evaluate the same manifestation of a disability under 
different diagnostic codes.  Compare 38 C.F.R. §4.104, 
Diagnostic Code 7007 with Diagnostic Code 7101 (1997); see 
38 C.F.R. § 4.14 (1997).  

Finally, further development to ascertain the severity of all 
of the veteran's current disabilities would also be helpful 
in this regard.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any disorder 
since October 1997.  After securing the 
necessary release(s), the RO should 
obtain these records.  The RO should also 
ask if the veteran has applied for Social 
Security benefits.

2.  The RO should next obtain from the 
Social Security Administration pertinent 
records from the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should next be afforded: 
(i) a VA cardiac examination, and (ii) a 
general medical examination, by an 
examiner other than the examiner who 
examined the veteran in August 1997, if 
possible, to ascertain the current 
severity of any and all disabilities.  

The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  Specifically the 
examiners should provide the following 
information: 


a) the GENERAL MEDICAL EXAMINER should 
evaluate all of the veteran's 
complaints so it may be determined 
whether or not the veteran's 
disabilities are productive of 
permanent and total disability.  All 
indicated testing should be 
performed at this time.  The 
evaluation should include:

(1)  any LOM (including, but not 
limited to wrists, ankles, knees, 
and back), 

(2)  painful motion, 

(3)  x-ray evidence of arthritis,

(4)  any functional impairment or 
limitations caused by pain or 
weakness.  

(5)  Also evaluate any muscular 
disabilities as slight, moderate, 
moderately severe, or severe. 

(6)  Finally, the examiner should 
state whether or not the veteran's 
disabilities are productive of 
permanent and total disability.

c)  the CARDIAC EXAMINER should:

(1)  provide an opinion as to 
whether the veteran's hypertension 
is related or due to his tricuspid 
valve insufficiency.  Specifically, 
the examiner should also state 
whether any of the tricuspid 
insufficiency symptomatology or 
manifestations are the same 
symptomatology or manifestations 
that the hypertension produces.  

All indicated testing should be 
performed at this time.  If 
hypertensive heart disease is 
diagnosed, the examiner should:

(2) ascertain the number of episodes 
of congestive heart failure in the 
past year, if any;

(3) obtain a workload in METS; 

(4) state whether there is or is not 
left ventricular dysfunction with an 
ejection fraction of either between 
30 to 50 percent, or less than 30 
percent; 

(5) state whether there is or is not 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram or x-ray; 

(6) assess whether or not the 
veteran's disability results in 
dyspnea, fatigue, angina, dizziness, 
or syncope, or if continuous 
medication is required for a 
hypertensive heart disease 
disability, 

(7) state whether there is or is not 
marked, or definite, enlargement of 
the heart (confirmed by 
roentgenogram); or the apex beat 
beyond the midclavicular line; 
sustained diastolic hypertension, 
diastolic either 120 or more, or 100 
or more; if there is dyspnea on 
exertion, with more than light 
manual labor precluded, or if there 
is moderate dyspnea on exertion.  

(8)  Finally, the examiner should 
state whether or not the veteran's 
disabilities are productive of 
permanent and total disability.

4.  The RO should next review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2000).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

6.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


